On Petition for Rehearing and on Petitions for Leave to Intervene as Amici Curiae
Before KALODNER, Chief Judge, and biggs, McLaughlin, staley, HASTIE, FORMAN, GANEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.
A petition for rehearing and petitions-for leave to intervene as amici curiae, to file a brief and, if rehearing be granted, to participate in oral argument, have been filed in these cases by prosecuting officers and prosecuting officers’ associations as set out in the footnote.1 We entered orders allowing these prosecuting officers and prosecuting officers’ associations to file briefs in support of their respective contentions, reserving for future determination the question as to whether or not rehearing should be granted. Extensive briefs have been filed by the prosecuting officers and the prosecuting officers’ associations referred to and answering briefs have been filed by counsel for the relators. We note that the brief filed jointly by the District Attorney in and for the City and County of Philadelphia and by the two District Attorneys Associations contains *441factual material, relating to the issue of the possible retroactivity of our decision, which was not in evidence before the court below, is not part of the records in these cases,2 and which was called to our attention for the first time on June 1, 1965, when the petition for rehearing was filed by the County Prosecutor of Essex County.
Portions of the briefs filed by the prosecuting officers and by the prosecuting officers’ associations are devoted to arguments to demonstrate that our decision, any issue of retroactivity of the application of its principles aside, is erroneous.
As to any issue of the application retroactively of the principles enunciated by our opinion and decision of May 20,1965, we state that we have considered and weighed carefully the contents of the petitions and their supporting briefs. As has been indicated, the issue of the effect of the retroactive application of the principles enunciated by this court was not before the court below and was raised for the first time before this court by the petitions referred to in note 1, supra.
Our rulings and decision in these cases were considered carefully in the light of the records and the issues which were briefed and argued in the court below and in this court. Consequently we decline, unless directed to do so by higher authority, to pass on the issue of retro-activity so lately raised. The decision of that issue should be deferred to some future and' more appropriate occasion, should such arise, when the issue of retroactivity had been raised in the trial court and before this court on appeal from the trial court and not, for the first time, by way of a petition for rehearing or by means of petitions for intervention as amici curiae as here.
The issues involved in the instant cases are of such importance that they should be put before the reviewing Tribunal as promptly as possible.
Rehearing will be denied.

. The petition for rehearing was filed by the County Prosecutor Essex County, New Jersey, by the Assistant Prosecutor, who appeared on behalf of the respondents. The Attorney General of New Jersey has filed a brief entitled “Brief on R-ehearing of Amicus Curiae, the State of New Jersey.”
Petitioners for leave to intervene as amici curiae, to file a brief, and if rehearing be granted, to participate in oral argument, were filed by the District Attorney in and for the City and County of Philadelphia, by the National District Attorneys Association and by the District Attorneys Association of Pennsylvania.


. See United States v. Bowles, 331 F.2d 742, 748-749; Rehearing den. 334 F.2d 325 (3 Cir. 1964).